Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious an aircraft comprising: the variable geometry assembly including a partial wing assembly extending from an inner edge of the inboard vertical thrust electric fan to an outer edge of the outboard vertical thrust electric fan, the partial wing assembly moveable between a forward thrust position and a vertical thrust position, the partial wing assembly at least partially covering both of the inboard vertical thrust electric fan and the outboard vertical thrust electric fan when in the forward thrust position and moveable to a position forward of the plurality of vertical thrust electric fans in a widthwise direction of the wing when in the vertical thrust position. Additionally, the partial wing assembly coupled with a slide member that is movable along a rail to position partial wing assembly forward of the plurality of vertical thrust electric fans in a widthwise direction of the wing when in the vertical thrust position. Lastly, wherein the variable geometry assembly includes a forward partial wing assembly extending forward of each of the first and second vertical thrust electric fans in the vertical thrust position and an aft partial wing assembly extending aft of each of the first and second vertical thrust electric fans in the vertical thrust position, the forward partial wing assembly coupled to a first end portion of one or more rails and the aft partial wing assembly coupled to a second end portion of one or more rails.
Saiz (US 2013/0251525 A1) teaches a similar aircraft as the claimed invention.
However, Saiz lacks the partial wing assembly at least partially covering both of the inboard vertical thrust electric fan and the outboard vertical thrust electric fan when in the forward thrust position and moveable to a position forward of the plurality of vertical thrust electric fans in a widthwise direction of the wing when in the vertical thrust position. Saiz 
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647